Appeal by a purchaser at a sale, pursuant to judgment in an action to foreclose tax liens, from an order setting aside the sale and directing the return of deposits paid to the referee to sell. Order affirmed, with one bill of $10 costs and disbursements to respondents. The motion to vacate the sale was addressed to the discretion vested in the Special Term and, under the circumstances disclosed, there was no abuse of such discretion. We express no opinion, however, as to whether or not the tax liens under foreclosure had been cancelled at the time of the sale. That question is not before us on this appeal, since the order appealed from does not adjudicate the question, and affects nothing more than the setting aside of the sale of the property described in the judgment. The power to cancel a transfer of tax liens is vested in the comptroller, who may effect such cancellation with the approval of the Common Council. Whether or not the comptroller had exercised such power may be determined, if the parties to the action shall be so advised, in proceedings pursuant to, or with respect to the judgment, which remains unaffected by the order appealed from. Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., concur.